Citation Nr: 1103763	
Decision Date: 01/31/11    Archive Date: 02/08/11	

DOCKET NO.  07-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the VARO in 
Oakland, California, that denied entitlement to the benefit 
sought.  That decision also denied entitlement to service 
connection for bilateral hearing loss disability.  The Veteran 
expressed disagreement with the denial action and was issued a 
statement of the case in June 2007 denying service connection for 
a bilateral hearing loss disability and tinnitus.  In his 
substantive appeal, dated June 18, 2007, the Veteran addressed 
only the issue of service connection for tinnitus.  Accordingly, 
service connection for bilateral hearing loss disability is no 
longer in appellate status.  See 38 C.F.R. § 20.202 (2010).


FINDING OF FACT

Any current tinnitus is not related to the Veteran's active 
service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.59(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) Any 
information and any medical or lay evidence that is necessary to 
substantiate the claim; (2) what portion of the information and 
evidence the VA will obtain; and (3) what portion of the 
information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a current disability; (3) a connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson , 19 Vet. App. 473 (2006).

The Board finds that various letters from VA, including ones 
dated in March 2006 and April 2006, have essentially complied 
with the mandates of the VCAA.  The Veteran has been provided 
notice of the information and evidence needed to substantiate his 
claim.  He has also been told what evidence VA would be 
responsible for obtaining and what evidence VA would assist him 
in obtaining.  He was also advised of the evidence necessary to 
establish a disability rating or an effective date once service 
connection is granted.

With regard to the duty to assist the claimant, VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VA has obtained service 
treatment records and private VA medical records.  The Veteran 
was accorded an audiometric examination by VA in April 2006.  

In view of the foregoing, the Board finds VA has satisfied its 
duty to assist the Veteran in developing evidence pertinent to 
his claim.  Adjudication of the claim at this juncture, without 
directly or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Pertinent Law and Regulations.

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only when the condition noted 
during service (or within a presumptive period) is not, in fact, 
shown to be chronic or when a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
does not adequately support it, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for disability first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease process 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) The existence of a present 
disability; (2) inservice incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and that disease or injury incurred in or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 
2009).  The absence of any one element will result in denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Evidentiary Standards.

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed tinnitus is the result of 
participation in combat and therefore the combat provisions of 
38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept determining whether medical or lay 
evidence may be considered, in other words, whether the evidence 
is admissible as established from weight and credibility.  The 
former determines whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Competent lay evidence means any evidence not requiring that the 
claimant has specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of the 
matter, the Secretary of VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or on his 
behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).

The service treatment records are without reference to complaints 
or findings indicative of the presence of tinnitus.  The Veteran 
was treated for otitis media in March 1963, followed by treatment 
for hives due to penicillin.  At the time of separation from 
service in June 1966, the Veteran denied having ear trouble.  

The first post service reference to tinnitus came in a February 
2006 communication from a private audiologist.  It was noted the 
Veteran was seen for audiologic evaluation that month for 
complaints of subjective hearing loss and tinnitus bilaterally.  
The Veteran described his tinnitus as a constant, steady high 
pitched ringing.  He reported while in the Air Force he was a jet 
engine mechanic and was routinely exposed to jet engine noise "in 
both the test cell and the flight line."  He stated that he wore 
hearing protection most of the time.  He also related that after 
service he worked in retail with no occupational noise exposure.  
However, for the past 12 to 15 years he had been an artist who 
used a chainsaw to carve statues.  He said that while working 
with the chainsaw, he wore hearing protection.

Audiologic evaluation showed bilateral hearing loss with notation 
that there were otoacoustic emissions absent in the high 
frequencies bilaterally.  The examiner stated that this was 
consistent with cochlear outer hair cell damage and hearing loss.  
The audiologist noted that it was known that cochlear damage, 
sensorineural hearing loss, and tinnitus "are caused by noise 
exposure.  It is therefore my professional opinion that [the 
Veteran] hearing loss and tinnitus is just as likely as not due 
to exposure to acoustic trauma while serving in the military."

Also of record is the report of a VA audiologic examination 
accorded the Veteran in April 2006.  While medical records were 
not available, the claims file was available and reviewed.  The 
Veteran reported military noise exposure to air guns used to 
remove bolts from motor housings.  He stated he was on the flight 
line about 10 to 15 hours total and in a test cell a few times 
during his military career.  His job was to work around motors 
which were not running in an area that did not require noise 
protection.  He also reported occupational noise exposure to 
power tools and chainsaws while cutting wood into art carving 
from 1974 to 2002.  He denied any recreational noise exposure.  
The examiner stated tinnitus was present.  As when tinnitus was 
first presented, it was stated "onset unknown."  The examiner 
opined the "tinnitus is less likely as not the result of military 
noise exposure and more likely normally occurring tinnitus in the 
general population based on case history."

In September 2006 the audiologist who conducted the April 2006 
examination reported that she reviewed the claims file.  She made 
reference to the Veteran's enlistment examination in August 1962 
and his separation examination showing the Veteran's hearing was 
within normal limits bilaterally.  She noted there was no record 
of tinnitus.  Reference was also made to hearing conservation 
audiologic evaluation in November 1965 showing no report of 
tinnitus.  She stated that the private audiogram study done in 
February 2006 show thresholds in speech discrimination score 
significantly poorer than those obtained at the time of the 
examination by her in April 2006.  She noted that the private 
audiologist statement that the Veteran's tinnitus was as likely 
as not due to military noise exposure was made without review of 
the claims file that showed normal hearing on discharge and no 
evidence of tinnitus.  She stated that "after review of the C-
file, it is my opinion that hearing loss and tinnitus is not the 
result of acoustic trauma while serving in the military."

In his substantive appeal in June 2007, the Veteran indicated 
that following a beating in service he developed an ear infection 
in service and had a reaction to treatment for such with 
penicillin.  He indicated that he had never had ringing of his 
ears prior to service but he did have it when he got out and that 
he had had ringing of the ears since that time.  

The Board acknowledges the Veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes through his senses.  Layno v. 
Derwinski, 6 Vet. App. 465, 470 (1994).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of the lay evidence, but lay evidence does not lack 
credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to a service 
connection claim); Barr, 21 Vet. App. 303 (the Board may not 
reject as not credible any uncorroborative statements merely 
because of contemporaneous medical evidence is silent as to 
complaints of treatment for the relevant condition or symptoms).

Although the Veteran asserts that he had ringing in his ears 
since service, after review of the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that he 
did not experience continuous symptoms of tinnitus after service 
separation.  On the separation examination, he denied any ear 
trouble.  The Veteran's recently reported history of continuing 
symptoms of tinnitus since service is inconsistent with the 
contemporaneous lay and medical evidence of record.  As noted 
above, at the time of examinations in service there was no 
history or complaint of tinnitus.  The Board finds the lack of 
mention of tinnitus until just the past few years, a time many 
years following service, of probative value.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994).  See also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision 
giving higher probative value to a contemporaneous letter the 
Veteran wrote during treatment than his subsequent assertions 
made years later).

The Board also gives more probative value to the comments from 
the VA physician who examined the Veteran in April 2006 and 
expressed an addendum opinion in September 2006 that it was not 
at least as likely as not that any current tinnitus is related to 
the Veteran's active service.  That audiologist had access to the 
entire claims file before expressing her opinion.  The claims 
file includes a statement from a private audiologist who examined 
the Veteran in February 2006 and expressed the opinion that the 
Veteran has tinnitus that is "just as likely as not" due to 
exposure to acoustic trauma while in the military.  However, as 
noted by the VA audiologist, the private audiologist did not have 
access to the entire claims file before expressing her opinion.  
The record shows that the VA audiologist looked at the claims 
file on two separate occasions and concluded that any current 
tinnitus was more likely than not unrelated to the Veteran's 
active service.  In view of the foregoing, the Board finds that 
the weight of the evidence is against a finding of continuity of 
symptoms since service separation and the Board finds the 
comments from the VA audiologist more persuasive because she had 
access to the entire claims file while the private audiologist 
did not. In view of the foregoing, the Board finds that service 
connection is therefore not in order for tinnitus.


ORDER

Service connection for tinnitus is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


